 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Adrien Joshua Espinoza,                           No. CV-16-00561-TUC-DCB
 8                  Plaintiff,                         ORDER
 9   v.
10   Unknown Stevens, et al.,
11                  Defendants.
12
13          Defendants’ Motion for Summary Judgment is fully briefed and taken under
14   advisement. (Order (Doc. 63)).
15          Accordingly,
16          IT IS ORDERED that the Motion for Reconsideration (Doc. 66) seeking
17   appointment of counsel and complaining about Defendants hindering litigation of this and
18   other cases is DENIED.
19          IT IS FURTHER ORDERED that within 7 days of the filing date of this Order
20   the Defendants shall file a Notice of Compliance with the directives of this Court given on
21   July 5, 2019, (Doc. 63) to provide copies of documents to the Plaintiff.
22          Dated this 25th day of July, 2019.
23
24
25
26
27
28
